Exhibit 10.46
MANAGEMENT EMPLOYMENT AGREEMENT
     This Agreement is entered into between Paul Eisman (“Manager”) and Alon USA
GP, LLC, a Delaware limited liability company (“Employer” or “Company”) on
March 1, 2010, who, in return for the mutual promises set forth herein, agree as
follows:
     1. Position/Term. (a) The term of the Manager’s employment hereunder shall
be deemed to have commenced as of March 1, 2010.
          (b) Throughout the term of this Agreement, Employer shall employ
Manager and Manager shall render services to Employer in the capacity and with
the title of President of Alon USA Energy, Inc., or such other title as may be
established by Employer from time to time. Manager shall devote his full time
and best effort to the successful functioning of the business of Employer and
shall faithfully and industriously perform all duties pertaining to his
position, including such additional duties as may be assigned from time to time,
to the best of Manager’s ability, experience and talent. Manager shall be
subject at all times during the term hereof to the direction and control of
Employer in respect of the work to be done.
          (c) Manager’s employment hereunder shall be for an initial term of
five years. Thereafter, the term shall renew automatically each year for a term
of one year, unless either party provides the other with written notice at least
30 days prior to the expiration of the term.
     2. Compensation. (a) Manager’s salary (“Base Compensation”) shall be
$400,000 per year, payable bi-weekly (unless the payroll practice of the Company
changes to monthly or semi-monthly) in arrears and subject to change only with
the mutual written consent of Employer and Manager. It is the intent of the
Company to develop guidelines for annual merit increases for salaries of all
salaried employees/management, including Manager.
          (b) Manager shall be entitled to participate in the Alon USA Annual
Cash Bonus Plan which will be subject to modification in the sole discretion of
the Company without advanced notice from time to time as set forth therein. For
purposes of determining the Manager’s Target Bonus Amount under such plan, the
Manager shall participate up to an amount equal to one-hundred percent (100%) of
base compensation.
          (c) Subject to the approval of the stockholders of Alon USA Energy,
Inc. at its next annual meeting of stockholders, Manager shall be granted
500,000 shares of restricted common stock of Alon USA Energy, Inc., all of which
shares shall vest upon the fifth anniversary of the date of grant, subject to
acceleration in certain circumstances. The grant will be subject to the
execution by Manager and Alon USA Energy, Inc. of a grant agreement in
substantially the form executed by other senior executives of the Company.
     3. Fringe Benefits; Reimbursement of Expenses. Employer shall make
available, or cause to be made available to Manager, throughout the period of
his employment hereunder, such benefits, including any disability,
hospitalization, medical benefits, life insurance, pension plan or other
benefits or policy, as may be put into effect from time to time by Employer
generally for other Management members at the level of Management. The Company
expressly reserves the right to modify such benefits at any time.

1



--------------------------------------------------------------------------------



 



     Manager will be reimbursed for all reasonable out-of-pocket business,
business entertainment and travel expenses paid by the Manager, in accordance
with and subject to applicable Company expense incurrence and reimbursement
policies. Any expense reimbursements required to be made under this Agreement
will be for expenses incurred by Manager during the term of this Agreement, and
such reimbursements will be made not later than December 31st of the year
following the year in which Manager incurs the expense; provided, that in no
event will the amount of expenses eligible for payment or reimbursement in one
calendar year affect the amount of expenses to be paid or reimbursed in any
other calendar year. Manager’s right to expense reimbursement will not be
subject to liquidation or exchange for another benefit.
     4. Vacation. The number of vacation days to which Manager shall be entitled
each year shall be based on the years of service of the Manager for Employer as
follows — 15 days up to 10 years, 20 days after 10 years, 25 days after 20 years
and 30 days after 30 years. Unless otherwise agreed, vacation may not be carried
over into a new calendar year. Vacation time shall be taken only after providing
reasonable notice to the person to whom the Manager reports.
     5. Compliance With Employer Policies. Manager shall comply with and abide
by all employment policies and directives of Employer. Employer may, in its sole
discretion, change, modify or adopt new policies and directives affecting
Manager’s employment. In the event of any conflict between the terms of this
Agreement and Employer’s employment policies and directives, the terms of this
Agreement will be controlling.
     6. Restrictive Covenant. In consideration of the confidential business
information that Employer promises to provide Manager access or exposure to
during the term of employment as described in paragraph 7 of the Agreement,
Manager agrees to the restrictive covenants set forth in this paragraph 6 and
its subparts:
          (a) Manager agrees that during the term of Manager’s employment with
Employer and for a period of one year following any termination of Manager’s
employment, if the Manager terminates employment during the first two years of
Manager’s employment, or nine months, if the Manager terminates employment after
the first two years of employment and before the completion of five years of
employment (the “Non-Compete Period”), Manager will not, without the prior
written consent of Employer, directly or indirectly, either as an individual or
as an employee, officer, director, shareholder, partner, sole proprietor,
independent contractor, consultant or in any other capacity conduct any
business, or assist any person in conducting any business, that is in
competition with the business of Employer or its Affiliates (as defined below).
          (b) In addition to any other covenants or agreements to which Manager
may be subject, during the Non-Compete Period, Manager will not, directly or
indirectly, either as an individual or as an employee, officer, director,
shareholder, partner, sole proprietor, independent contractor, consultant or in
any other capacity whatsoever approach or solicit any customer or vendor of
Employer with whom the Manager had contact or received information about during
the course of employment for the purpose of causing, directly or indirectly, any
such customer or vendor to cease doing business with Employer or its Affiliates.

2



--------------------------------------------------------------------------------



 



     For the purposes of this Agreement, the “business of Employer or its
Affiliates” means the business of refining petroleum distillates and the
wholesale distribution of such products in the Territory. The term “Affiliates”
means all subsidiaries of Employer and each person or entity that controls, is
controlled by, or is under common control with Employer. The “Territory” means
the states of Texas, New Mexico, Arizona, California, Oregon, Washington and
Nevada. It is understood and agreed that the scope of each of the covenants
contained in this Section 6 is reasonable as to time, area, and persons and is
necessary to protect the legitimate business interest of Employer. It is further
agreed that such covenants will be regarded as divisible and will be operative
as to time, area and persons to the extent that they may be so operative. The
terms of this Section 6 shall not apply to the ownership by Manager of less than
5% of a class of equity securities of an entity, which securities are publicly
traded on the New York Stock Exchange, the American Stock Exchange, or the
National Market System of the National Association of Securities Dealers
Automated Quotation System. The provisions of this Section 6 will survive any
termination or expiration of this Agreement.
     7. Confidentiality. (a) During the course of employment, Employer promises
to provide Manager with access or exposure to information or ideas of a
confidential or proprietary nature which pertain to an area of Employer’s
business, financial, legal, marketing, administrative, personnel, technical or
other functions or which constitute trade secrets (including, but not limited
to, as examples specifications, designs, plans, drawings, software, data,
prototypes, the identity of sources and markets, marketing information and
strategies; business and financial plans and strategies, methods of doing
business; data processing and management information and technical systems,
programs and practices; customers and users and their needs, sales history; and
financial strength), and such information of third parties which has been
provided to Employer in confidence (“Confidential Information”). All such
information is deemed “confidential” or “proprietary” whether or not it is so
marked, provided that it is maintained as confidential by the Company.
Information will not be considered to be Confidential Information to the extent
that it is generally available to the public. Nothing in this Section 7 will
prohibit the use or disclosure by Manager of knowledge that is in general use in
the industry or general business knowledge.
          (b) Manager shall hold Confidential Information in confidence, use it
only in connection with the performance of duties on behalf of Employer, and
restrict its disclosure to those directors, employees or independent contractors
of Employer having a need to know.
          (c) Manager shall not disclose, copy or use Confidential Information
for the benefit of anyone other than Employer without Employer’s prior written
consent.
          (d) Manager shall, upon Employer’s request or Manager’s termination of
employment, return to Employer any and all written documents containing
Confidential Information in Manager’s possession, custody or control.
     8. Non-Interference with Employment Relationships. In consideration of the
confidential business information that Employer promises to provide Manager
access or exposure to during the term of employment as described in paragraph 7
of this Agreement, Manager promises that during the term of his/her employment
with Employer, and for a period of one (1) year thereafter, Manager shall not,
without Employer’s prior written consent, directly or indirectly: (a) induce or
attempt to induce any employee to leave the Employer’s employ; or

3



--------------------------------------------------------------------------------



 



(b) interfere with or disrupt the Employer’s relationship with any of its
employees or independent contractors.
     9. Copyright, Inventions, Patents. Employer shall have all right, title and
interest to all features (including, but not limited to, graphic designs,
copyrights, trademarks and patents) created during the course of or resulting
from Manager’s employment with Employer. Manager hereby assigns to Employer all
copyright ownership and rights to any work developed by Manager and reduced to
practice for or on behalf of Employer or which relate to Employer’s business
during the course of the employment relationship. At Employer’s expense, Manager
shall do all other things including, but not limited to, the giving of evidence
in suits and proceedings, and the furnishing and/or assigning of all
documentation and other materials relative to Employer’s intellectual property
rights, necessary or appropriate for Employer to obtain, maintain, and assert
its rights in such work.
     10. Termination of Employment. (a) Employer may terminate Manager’s
employment hereunder at any time for Cause. For purposes hereof, Cause shall
mean: (i) conviction of a felony or a misdemeanor where imprisonment is imposed
for more than 30 days; (ii) commission of any act of theft, fraud, dishonesty,
or falsification of any employment or Employer records; (iii) improper
disclosure of Confidential Information; (iv) any intentional action by the
Manager having a material detrimental effect on the Company’s reputation or
business; (v) any material breach of this Agreement, which breach is not cured
within ten (10) business days following receipt by Manager of written notice of
such breach; (vi) unlawful appropriation of a corporate opportunity; or
(vii) intentional misconduct in connection with the performance of any of
Manager’s duties, including, without limitation, misappropriation of funds or
property of the Company, securing or attempting to secure to the detriment of
the Company any profit in connection with any transaction entered into on behalf
of the Company, any material misrepresentation to the Company, or any knowing
violation of law or regulations to which the Company is subject. Upon
termination of Manager’s employment with the Company for Cause, the Company
shall be under no further obligation to Manager, except to pay all earned but
unpaid Base Compensation and all accrued benefits and vacation to the date of
termination (and to the extent required by law).
          (b) Employer may terminate Manager’s employment hereunder without
Cause, or Manager may terminate his employment hereunder for Good Reason, upon
not less than thirty (30) days prior written notice. In the event of any such
termination, Manager shall be entitled to receive his Base Compensation through
the termination date and any annual bonus entitlement, prorated for the number
of months of employment for the fiscal year in question, all accrued benefits
and vacation to the date of termination (and to the extent required by law),
plus, during the first two years of Manager’s employment hereunder, an amount of
severance payment equal to one year’s Base Compensation as in effect immediately
before any notice of termination, or, after the first two years of Manager’s
employment hereunder, an amount of severance payment equal to nine months’ Base
Compensation as in effect immediately before any notice of termination. “Good
Reason” means (i) without the Manager’s prior written consent, the Employer
reduces Manager’s Base Compensation or the percentage of Manager’s Base
Compensation established as Manager’s maximum target bonus percentage for
purposes of Employer’s annual cash bonus plan., (ii) any material breach of this
Agreement, which breach is not cured within ten (10) business days following
receipt by Employer of written notice of such

4



--------------------------------------------------------------------------------



 



breach; and (iii) the delivery by Employer of notice pursuant to Section 1
(c) of this Agreement that it does not wish this Agreement to automatically
renew for any subsequent year.
          (c) Manager may terminate the employment relationship hereunder with
not less than thirty (30) days prior written notice. Upon any such termination
of Manager’s employment, other than for Good Reason, the Company shall be under
no further obligation to Manager, except to pay all earned but unpaid Base
Compensation and all accrued benefits and vacation to the date of termination
(and to the extent required by law).
          (d) To the extent that a payment becomes due to Manager under this
Section 10 by reason of Manager’s termination of employment, (i) the term
“termination of employment” will have the same meaning as “separation from
service” under Section 409A of the Internal Revenue Code of 1986, as amended
(the “Code”), and (ii) except as provided in Section 10(e) below, all such
payments will be made in a single lump sum no later than 60 days after the date
on which Manager terminates employment.
          (e) If the Company makes a good faith determination that a payment
under this Agreement (i) constitutes a deferral of compensation for purposes of
Section 409A of the Code, (ii) is made to Manager by reason of his separation
from service and (iii) at the time such payment would otherwise be made Manager
is a “specified employee” as hereinafter defined, the payment will be delayed
until the first day of the seventh month following the date of such termination
of employment and will bear interest at the prime rate of interest as published
in the Wall Street Journal on the first business day following the date of
Manager’s termination of employment. For purposes of this Section 10, a
specified employee is an officer of Alon USA Energy, Inc. with annual
compensation in excess of $150,000 (as adjusted for years after 2008), provided
that only the 50 highest paid officers of Alon USA Energy, Inc. may constitute
“specified employees” for any 12-month period. An individual who is identified
as a one of the 50 highest paid officers during any portion of a calendar year
will be a specified employee for purposes of the Agreement during the 12-month
period beginning on April 1 of the following calendar year.
          (f) The provisions of Sections 6, 7, 8 and 9 of this Agreement will
continue in effect notwithstanding any termination of Manager’s employment.
     11. Mediation and Arbitration. (a) Employer and Manager hereby state their
mutual desire for any dispute concerning a legally cognizable claim arising out
of this Agreement or in connection with the employment of Manager by Employer,
including, but not limited to, claims of breach of contract, fraud, unlawful
termination, discrimination, harassment, workers’ compensation retaliation,
defamation, tortious infliction of emotional distress, unfair competition, and
conversion (“Legal Dispute”), to be resolved amicably, if possible, and without
the need for litigation.
          (b) Based on this mutual desire, in the event a Legal Dispute arises,
the parties shall utilize the following protocol:
               (i) The parties shall first submit the Legal Dispute to mediation
under the auspices of the American Arbitration Association (“AAA”) and pursuant
to the mediation rules and procedures promulgated by the AAA.

5



--------------------------------------------------------------------------------



 



               (ii) In the event mediation is unsuccessful in fully resolving
the Legal Dispute, binding arbitration shall be the method of final resolution
of the Legal Dispute. The parties expressly waive their rights to bring action
against one another in a court of law, except as expressly provided in
subsection (d). The parties hereto acknowledge that failure to comply with this
provision shall entitle the non-breaching party not only to damages, but also to
injunctive relief to enjoin the actions of the breaching party. Any Legal
Dispute submitted to Arbitration shall be under the auspices of the AAA and
pursuant to the “National Rules for the Resolution of Employment Disputes,” or
any similar identified rules promulgated at such time the Legal Dispute is
submitted for resolution. All mediation and arbitration hearings shall take
place in Dallas, Texas.
          (c) Notice of submission of any Legal Dispute to mediation shall be
provided no later than three hundred sixty-five (365) calendar days following
the date the submitting party became aware of the conduct constituting the
alleged claims. Failure to do so shall result in the irrevocable waiver of the
claim made in the Legal Dispute.
          (d) Notwithstanding that mediation and arbitration are established as
the exclusive procedures for resolution of any Legal Dispute, (i) either party
may apply to an appropriate judicial or administrative forum for injunctive
relief and (ii) claims by Employer arising in connection with paragraphs 6, 7, 8
or 9 may be brought in any court of competent jurisdiction.
          (e) Each party acknowledges that a remedy at law for any breach or
attempted breach of paragraphs 6, 7, 8 or 9 of this Agreement will be
inadequate, agrees that Employer will be entitled to specific performance and
injunctive and other equitable relief in case of any breach or attempted breach,
and agrees not to use as a defense that any party has an adequate remedy at law.
This Agreement shall be enforceable in a court of equity, or other tribunal with
jurisdiction, by a decree of specific performance, and appropriate injunctive
relief may be applied for and granted in connection herewith. Such remedy shall
not be exclusive and shall be in addition to any other remedies now or hereafter
existing at law or in equity, by statute or otherwise. Except as provided in
subsection (c) no delay or omission in exercising any right or remedy set forth
in this Agreement shall operate as a waiver thereof or of any other right or
remedy and no single or partial exercise thereof shall preclude any other or
further exercise thereof or the exercise of any other right or remedy.
     12. Assignment. This Agreement shall not be assignable by either party
except that upon any sale or transfer of all or substantially all of its
business by Employer, Employer may assign this Agreement to its successor; any
failure to make such an assignment will be considered to constitute the
termination of Manager’s employment without cause effective upon the closing of
the referenced transaction.
     13. No Inducement, Agreement Voluntary. Manager represents that (a) he has
not been pressured, misled, or induced to enter into this Agreement based upon
any representation by Employer or its agents not contained herein, (b) he has
entered into this Agreement voluntarily, after having the opportunity to consult
with representatives of his own choosing and that (c) his agreement is freely
given.

6



--------------------------------------------------------------------------------



 



     14. Interpretation and Severability. Any paragraph, phrase or other
provision of this Agreement that is determined by a court, arbitrator or
arbitration panel of competent jurisdiction to be unreasonable or in conflict
with any applicable statute or rule, shall be deemed, if possible, to be
modified or altered so that it is not unreasonable or in conflict or, if that is
not possible, then it shall be deemed omitted from this Agreement. The
invalidity of any portion of this Agreement shall not affect the validity of the
remaining portions. Further, should any clause, sentence, provision, paragraph,
or part of this Agreement be adjudged by any court of competent jurisdiction, or
be held by any other competent governmental authority having jurisdiction, to be
illegal, invalid, or unenforceable, such judgment or holding shall not affect,
impair, or invalidate the remainder of the Agreement, but shall be confined to
the greatest extent possible in its operation to the particular clause,
sentence, provision, paragraph, or part of the agreement directly involved, and
the remainder of the Agreement shall remain in full force and effect.
     15. Prior Agreements Superseded; Amendments. This Agreement revokes and
supersedes all prior agreements, written and oral, and represents the entire
agreement between the parties in relation to the employment of the Manager by
the Company after the Commencement Date and, except as provided in Section 16
below, shall not be subject to modification or amendment by any oral
representation, or any written statement by either party, except for a dated
writing signed by the Manager and the Employer.
     16. Section 409A of the Code. To the extent that any payment made under
this Agreement constitutes a deferral of compensation subject to Section 409A of
the Code, the time of such payment may not be accelerated except to the extent
permitted by Section 409A of the Code. Where Section 409A of the Code permits a
payment or benefit that constitutes a deferral of compensation to be
accelerated, the payment or benefit may be accelerated in the sole discretion of
the Company. Notwithstanding any provision of this Agreement to the contrary, in
light of the uncertainty with respect to the proper application of Section 409A
of the Code, the Company reserves the right to make amendments to this Agreement
as the Company deems necessary or desirable solely to avoid the imposition of
taxes or penalties under Section 409A of the Code.
     17. Notices. All notices, demands and requests of any kind to be delivered
in connection with this Agreement shall be in writing and shall be deemed to
have been duly given if personally delivered or if sent by nationally-recognized
overnight courier or by registered or certified mail, return receipt requested
and postage prepaid, addressed as follows:

  (a)   if to the Company, to:
Alon USA GP, LLC
7616 LBJ Freeway, Suite 300
Dallas, TX 75251
Telecopy number: (972) 367-3724     (b)   if to Manager, to the address of
Manager set forth on the signature page hereto;

or to such other address as the party to whom notice is to be given may have
furnished to the

7



--------------------------------------------------------------------------------



 



other in writing in accordance with the provisions of this Section 16. Any such
notice or communication shall be deemed to have been received: (i) in the case
of personal delivery, on the date of such delivery; (ii) in the case of
nationally-recognized overnight courier, on the next business day after the date
sent; and (iii) if by registered or certified mail, on the third business day
following the date postmarked.
     18. Applicable Law. This Agreement shall be governed by and construed in
accordance with the laws of the State of Texas without giving effect to
principles of conflicts of law.

                  MANAGER:       EMPLOYER:    
 
                Paul Eisman       ALON USA GP, LLC    
 
               
/s/ Paul Eisman
 
      By:
Name:   /s/ Jeff D. Morris
 
Jeff Morris    
 
      Title:   Chief Executive Officer    

8